Citation Nr: 0925684	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  02-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for chronic myelogenous 
leukemia (CML).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from June 1970 to 
June 1990.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claims for service connection for hepatitis C and 
for CML. 

In December 2003 and February 2005, the Board remanded these 
matters to the RO via the Appeals Management Center (AMC) for 
further development and readjudication.

In October 2005, the Board issued a decision denying the 
Veteran's service connection claims.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans' Claims (Court).  In a December 2006 Order, the 
Court granted the parties' Joint Motion for Remand of the 
Board's October 2005 decision.  Pursuant to the actions 
requested in the Joint Motion, the Court vacated the Board's 
decision and remanded the issues to the Board.  Thereafter, 
the Board remanded these matters to the RO via the AMC in 
November 2007 for additional development consistent with the 
December 2006 Joint Motion for Remand.

In May 2009, the Board responded to a Freedom of Information 
Act (FOIA) request made by the Veteran's attorney, providing 
him with a copy of a November 2008 VA medical opinion as 
requested.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent and persuasive medical evidence of record 
indicates that CML is first shown many years after the 
Veteran's separation from service, and is not shown to be 
related to events, disease, or injury during military 
service.

3.  Competent and persuasive medical evidence of record does 
not indicate that hepatitis C is related to any event, 
disease, or injury during active military service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.301, 3.303 (2008).

2.  Chronic myelogenous leukemia was not incurred in or 
aggravated by active service, nor may incurrence of leukemia 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the Veteran's claims for 
entitlement to service connection for CML and for hepatitis C 
were received in November 2001.  He was notified of the 
provisions of the VCAA by the RO and AMC in correspondence 
dated in February 2002, May 2002, March 2004, March 2005, and 
January 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  

Thereafter, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued for these matters in 
January 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to this matter was provided 
in January 2008.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
records from the Social Security Administration (SSA), and 
all relevant private treatment records pertaining to his 
claims have been obtained and associated with his claims 
file.  The Veteran has also been provided with a VA medical 
examination and multiple VA medical opinions to assess the 
nature and etiology of his claimed CML and hepatitis C 
disabilities.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.

Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02) (April 17, 2001).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992 and injection drug use.  It was also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible", despite the lack of any 
scientific evidence so documenting.  The FL noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the hepatitis C.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  See 38 C.F.R. § 
3.301(a).  The isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used for therapeutic purposes or where use of drugs or 
addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
See 38 C.F.R. § 3.301(c)(3).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

Service connection may presumed, for certain chronic 
diseases, such as leukemia, which are manifested to a 
compensable degree (10 percent for leukemia) within a 
prescribed period after discharge from service (one year for 
leukemia), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2008).

Factual Background and Analysis

Hepatitis C

The Veteran contends that he developed hepatitis C as a 
result of events during his active military service. 

Service treatment records are silent as to any findings, 
complaints, or diagnoses of hepatitis C.  The Veteran's May 
1970 service entrance examination report revealed normal 
findings.  The Veteran received counseling on venereal 
disease prevention in March and April 1972.  Treatment notes 
dated in March 1972 detailed treatment for gram-negative 
intracellular diplococci (GNID).  The Veteran was treated for 
non-specific urethritis (NSU) and herpes progenitalis in 
April 1972.  Treatment notes dated in July, September, and 
November 1976 detail additional treatment for GNID and NSU.  
An October 1979 treatment record reflected findings of 
gonococci (GC) urethritis.

Laboratory results showed elevation of SGOT (serum glutamic 
oxalo-acetic transaminase) and SGPT (serum glutamate pyruvate 
transaminase) in March 1986, and April 1986 .  Hepatitis 
panel testing conducted in March and April 1986 yielded all 
nonreactive findings.  An April 1986 radiologic consultation 
request for a hepatic ultrasound detailed that the Veteran 
had a history of ETOH (alcohol) use and increased SGOT times 
three months with no symptoms.  An April 1986 chest X-ray 
(CXR) revealed old granulomatous disease with no acute 
findings.  An April 1986 treatment note from a French 
hospital, included in the Veteran's service records, detailed 
that the Veteran came to the emergency department 
spontaneously and was treated for hepatic symptoms.  A chest 
X-ray, microscopic results of urine, and all hepatology and 
amylase results were noted to be normal.  
Hospital admission was proposed for follow up by the 
gastroenterology department.  However, the Veteran refused 
immediate involuntary admission. 

A July 1989 record detailed that the Veteran's medical 
records had been reviewed and it was determined that a 
physical examination for his service retirement was not 
required.  A July 1989 Report of Medical History noted the 
Veteran was treated for non-specific urethritis in 1975 and 
1976 with good results.

Service personnel records reflect the Veteran's documented 
military occupational specialty (MOS) as Vehicle Operations 
Supervisor.

Private treatment records dated in September 1993 from J. D. 
W., M.D. noted that the Veteran stopped drinking alcohol in 
1992.  Lab results dated in September 1993 and May 1994 from 
this provider included high liver findings.  Lab results from 
this provider also include multiple abnormal liver function 
tests with elevated SGOT and SGPT levels beginning in March 
1996.  Other lab tests dated in May and July 1996 revealed 
reactive Hepatitis C antibody.    

Treatment notes dated in July 1996 from Gaston Internal 
Medicine Clinic listed an impression of possible hepatitis C.  
A July 1996 liver needle biopsy report from Gaston Memorial 
revealed findings consistent with chronic persistent 
hepatitis.  Treatment notes dated in August and December 1996 
from Gaston Internal Medicine Clinic listed an impression of 
hepatitis C with chronic, persistent hepatitis.  An October 
1996 treatment record from Carolina Clinic for GI and Liver 
Diseases noted a finding of hepatitis C without reported risk 
factors.

In his November 2001 claim, the Veteran indicated that his 
hepatitis C disability began in 1993.

In his September 2002 notice of disagreement (NOD), the 
Veteran reported multiple in-service risk factors for 
hepatitis C including air gun injections, shared razors in 
service, and unprotected sex.

In a September 2002 statement, a private physician, R. D. B., 
M.D., noted a diagnosis of hepatitis C and indicated that 
that hepatitis C can be contracted and lay dormant for 
possibly up to 30 years before a patient becomes symptomatic. 

In a March 2004 VA examination report, the examiner, a VA 
physician, noted that the Veteran had a history of hepatitis 
C from 1996, for which he did not receive treatment.  It was 
also noted he had no history of blood transfusions, tattoos, 
exposure to others with hepatitis, yellow jaundice, or IV 
(intravenous) drug use, though he did acknowledge having 
unprotected sexual intercourse with prostitutes in the early 
1970s and having two episodes of treated gonorrhea during 
service.  The examiner, who noted that he had reviewed the 
Veteran's claims file before the examination, opined that it 
was not possible to say when the Veteran was infected with 
the hepatitis virus without resorting to unfounded 
speculation.

In the December 2006 Joint Motion for Remand, it was noted 
that the Board should consider whether a new medical opinion 
was required for this matter.  

In a May 2007 statement, the Veteran's attorney noted that he 
had multiple in-service risk factors for hepatitis C 
including exposure to blood when helping other soldiers who 
hurt themselves in the transportation area, shared razors, 
unprotected sex, and air gun inoculations.

In a June 2008 VA medical opinion, a VA physician and 
infectious diseases specialist, clearly acknowledged and 
discussed the Veteran's in-service elevated liver function 
findings as well as his post-service diagnosis and treatment 
for hepatitis C.  The physician indicated that there was no 
way to really know whether the Veteran's in-service 1986 
presentation was actually from hepatitis C, as the findings 
were actually more consistent with alcoholic hepatitis.  He 
noted that there was no way of actually documenting whether 
the Veteran had hepatitis C in service without him having a 
formal biopsy showing a persistent hepatitis consistent with 
viral source and/or a better clinical presentation listing 
some type of symptoms consistent with hepatitis rather than 
just a complaint of hepatitis. 

In a June 2008 addendum notation, the VA physician again 
opined that he could not resolve this issue without resorting 
to mere speculation, as there was actually not adequate 
documentation of the Veteran's hepatitis presentation to be 
able to say what it was actually from and there was not 
really a test for hepatitis C at that time during the 
Veteran's service.

As noted above, service treatment records do not reveal any 
findings, diagnosis, or treatment of hepatitis C during 
active service.  Objective medical findings of hepatitis C 
are first shown in 1996, many years after separation from 
active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between service 
discharge and medical documentation of a claimed disability 
is evidence against a claim of service connection).

In this case, there is no competent evidence relating the 
post-service diagnosis of hepatitis C to any established 
event in service.  The record also includes no competent 
medical opinion establishing a nexus or medical relationship 
between hepatitis C diagnosed post-service and events during 
the Veteran's active service, including reported in-service 
risk factors, and neither he nor his representative has 
presented, identified, or alluded to the existence of, any 
such opinion.  In a March 2004 VA examination report and a 
June 2008 VA medical opinion, both VA physicians were unable 
to resolve the etiology of the Veteran's hepatitis C without 
resorting to speculation.  The Board notes that entitlement 
to service connection may not be granted based on resorting 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2008).  Consequently, the Board finds that 
entitlement to service connection for hepatitis C is not 
warranted.

CML

The Veteran maintains that he developed CML, a form of 
leukemia, as a result of in-service activities, including 
exposure to benzene on a daily basis working on a flight line 
as part of an aircraft support crew.  

Service treatment records are silent as to any findings, 
complaints, or diagnoses of leukemia or CML.  As noted above, 
service personnel records indicate he was a vehicle operator, 
or supervised other vehicle operators. 

Private treatment records, including oncology records dated 
in April 1998 from Carolinas Medical Center and University 
Oncology Associates, reflect the initial diagnosis of CML and 
its treatment.  An April 1998 surgical pathology report for a 
blood and bone marrow biopsy listed a diagnosis of myelo-
proliferative disorder consistent with chronic granulocytic 
leukemia.    

Additional private treatment notes from multiple treatment 
providers, including University Medical Associates, D.M., 
M.D., Piedmont Oncology Specialists, University Oncology 
Associates, and UNC Healthcare, detail continued treatment 
for CML for the time period from 1999 to 2005. 

In a February 2000 statement, a private physician, R. D. B., 
M.D. reported that the Veteran needed to be fully disabled, 
as his CML was starting to progress and require more 
debilitating treatment.  In a September 2002 statement, he 
noted the diagnosis of CML and indicated that it was 
undetermined how long the Veteran actually had CML prior to 
the diagnosis or what caused him to develop the disease.   

In November 2002, the Veteran submitted internet research 
information discussing the nature and dangers of exposure to 
high levels of benzene.  This information indicated that 
benzene was a colorless liquid with a sweet odor, a chemical 
widely used and formed from both natural processes and human 
activities.  One article noted that benzene was most closely 
linked to acute myelogenous leukemia (AML).  The Veteran has 
CML.  The Department of Health and Human Services was noted 
to have determined that benzene is a known human carcinogen.  
Long-term exposure to benzene was noted to cause effects on 
bone marrow.  It was further noted that long-term exposure to 
high levels of benzene in the air can cause leukemia, cancer 
of the blood-forming organs.  Exposure could be through 
exposure to tobacco smoke, automobile service stations, 
exhausts from motor vehicles, and industrial emissions.  The 
materials also noted the publication of a number of studies 
and reviews of leukemia and its relationship to benzene 
exposure.  Specifically, it cited a 1997 study prepared at 
the University of North Carolina School of Public Health, 
where researchers concluded that benzene was linked to many 
forms of leukemia, including acute myelogenous leukemia, as 
well as acute and chronic lymphocytic and myeloid leukemia.

In a December 2002 statement, R. D. B., M.D. reported that it 
was unclear as to the cause of the Veteran's CML.  He 
indicated that the Veteran had provided him with some 
interesting information which may have some link to his 
development of CML.  The Veteran described working on the 
flight line frequently with hundreds of running planes.  In 
his position, the Veteran reported that he would assist with 
the loading and unloading of planes as well as pumping gas.  
It was noted that his activities gave him probable exposure 
to benzene.  The physician indicated that the U.S. Department 
of Health and Human Services had concluded benzene was a 
known carcinogen and that long-term exposure (365 days or 
longer) to high levels in the air could cause leukemia, 
though the physician did not differentiate between types of 
leukemia.  The physician noted that, because benzene 
disappeared rapidly from the blood and measurements were only 
accurate for recent exposure, there was no reliable indicator 
of past benzene exposure.  

In a March 2003 statement, R.B.D., M.D., went further, 
concluding that the Veteran's "only exposure to a known 
carcinogen was service connected when he received the long-
term benzene exposure.  Therefore, the likelihood that his 
disease came from the benzene exposure is high given the 
known facts of the effects that benzene can cause."

A December 2003 SSA disability determination report indicated 
that the Veteran was awarded benefits based on a primary 
diagnosis of leukemias with a disability onset date of 
February 3, 2000.

In a March 2004 VA examination report, the examiner, a VA 
physician, indicated the Veteran had a history of CML, which 
was originally diagnosed in April 1998, and had a history of 
anemia in the past.  The Veteran reported being near benzene 
during his in-service job as a truck driver, but indicated 
that he actually did not work with benzene at any time.  The 
examiner, who noted that he had reviewed the Veteran's claims 
file before the examination, indicated that the etiology of 
chronic myelogenous leukemia is not known and commented that 
his conclusion could be verified by resorting to any medical 
text book.  The examiner further opined that there was no 
evidence that benzene exposure or other agents can cause CML 
and indicated that the cause of chronic myelogenous leukemia 
at present is unknown.  He concluded that to state that CML 
was related to benzene exposure was to resort to unfounded 
speculation. 

In the December 2006 Joint Motion for Remand, it was noted 
that the Board should obtain a new medical opinion concerning 
the etiology of the Veteran's CML.  

In an April 2007 statement, R.B.D., M.D., noted the Veteran's 
concerns about his in-service working environment.  The 
Veteran told this treatment provider that he was a vehicle 
operator during his 20 year Air Force career whose duties 
included fueling (with gas and diesel) and servicing all 
types of military vehicles.  He indicated that he was exposed 
to fuel fumes on a daily basis.  The physician noted that 
there are documented cases that benzene is directly related 
to blood related cancers such as leukemia.  He again noted 
that benzene was a known carcinogen that could cause blood 
related cancers to those that are exposed on a regular basis.  
Due to those findings, the physician reported his belief that 
it is at least as likely as not that the Veteran's work in 
the Air Force involving benzene exposure was a cause of his 
development of CML.  

In a November 2008 VA medical opinion, a VA physician with a 
specialty in hematology/oncology, indicated that he had 
reviewed the Veteran's claims file as well as all citations 
in this appeal related to etiology of CML and additional 
medical references discussed in his opinion.  He provided the 
following discussion regarding the etiology of the Veteran's 
CML.  He referred to and summarized three medical studies 
dated in 1997 and 2008 identified as: (1) review of 
epidemiologic evidence on benzene and lymphatic and 
hematopoietic cancers; (2) temporal variation in the 
association between benzene and leukemia mortality; and (3) 
whether there was an entity of chemically induced BCR-ABL-
positive CML.  Thereafter, the VA physician reiterated the 
Veteran's private physician's opinions that benzene is a 
carcinogen, that it was the only carcinogen which the Veteran 
was exposed, and that there is a high probability that 
benzene exposure caused his CML.  He indicated that he 
disagreed with the private physician's statements.  It was 
noted that it is clear that carcinogens are epidemiologically 
and etiologically associated with specific types of 
malignancies, but not all forms of malignancies.  Among the 
published epidemiological studies of benzene and leukemia 
reviewed in the studies cited above, there were none that 
showed a statistically significant association of benzene 
with CML when CML is considered separately from other 
malignancies (particularly AML (acute myelogenous leukemia)).  
In addition, he noted that mechanistic data does not support 
a causative association, as CML is caused by a chromosomal 
translocation.  Chromosomal translocations were noted to be 
associated with some carcinogens (such as irradiation), but 
benzene was not a genotoxic agent and has not been shown to 
cause any type of chromosomal translocation, let alone the 
specific one found in CML.  Thus, the VA physician concluded 
that the Veteran's CML was less likely as not caused by 
exposure to benzene during his military service. 

Based on the Veteran's lay testimony and information 
contained in his service personnel records, it appears that 
he worked in an environment where he could have been exposed 
to normal automotive chemicals, such as gasoline, oils, and 
hydraulic fluids.  However, as noted above, service treatment 
records do not reveal any findings, diagnosis, or treatment 
of CML or leukemia during active service.  Objective medical 
findings of CML are first shown in 1998, many years after 
separation from active service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  In addition, competent and persuasive medical 
evidence of record does not demonstrate that the Veteran's 
CML is linked to his period of active military service, 
including reported benzene exposure during service.

The Board finds the most probative evidence of record to be 
the medical opinions rendered by the VA physicians in March 
2004 and especially in November 2008.  In November 2008, the 
VA physician, a specialist in the areas of hematology and 
oncology, provided a medical opinion after conducting an 
extensive review of the Veteran's claims file.  He cited 
three specific studies (two of which were dated in 2008) and 
gave a definitive and well reasoned explanation as to why he 
opined that the Veteran's CML was less likely as not caused 
by exposure to benzene during his military service.  He first 
acknowledged that carcinogens are epidemiologically and 
etiologically associated with specific types of malignancies.  
However, he discussed how his review of published 
epidemiological studies of benzene and leukemia did not show 
a statistically significant association of benzene with CML, 
the Veteran's specific form of leukemia.  In addition, he 
explained that data did not support a causative association 
between CML and benzene, as CML is caused by a chromosomal 
translocation and benzene has not been shown to cause any 
type of chromosomal translocation.  

The Board finds the VA medical opinions, specifically the 
November 2008 opinion, are more persuasive than the Internet-
based medical literature provided by the Veteran or the four 
statements submitted by his private physician, R.D.B., M.D.   
In his March 2003 and April 2007 statements, this private 
physician continually refers to information provided by the 
U.S. Department of Health and Human Services that indicated 
benzene was a known carcinogen and that long-term exposure 
(365 days or longer) to high levels in the air could cause 
leukemia.  Due to those findings, the physician reported his 
belief that it is at least as likely as not that the 
Veteran's work in the Air Force involving benzene exposure 
was a cause of his development of CML in his April 2007 
statement.  The Board notes that the private physician's 
statements are speculative in nature, as he used the term 
"could" in his medical opinions.  Medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  In addition, the medical 
studies used by this treatment provider to support his 
opinions are less precise and more antiquated than those 
cited by the VA physician in constructing his November 2008 
opinion. 

The medical literature from the Internet submitted by the 
Veteran in 2002 clearly emphasizes the connection between 
benzene exposure and leukemia and highlights that benzene 
exposure is most closely linked to acute myelogenous 
leukemia.  However, the Board notes that there was little 
discussion in that literature of a connection between chronic 
myelogenous leukemia and benzene exposure.  The Board further 
notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  Nevertheless, the Court has held that medical 
evidence that is speculative, general, or inconclusive in 
nature cannot support a claim.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Here, the treatise evidence which has been 
submitted by the Veteran in November 2002 is general in 
nature and does not specifically relate to the facts and 
circumstances surrounding his particular case.

Under these circumstances, the Board concludes that the 
November 2008 VA physician findings constitute the most 
probative (persuasive) evidence on the question of whether 
the Veteran's claimed CML was incurred as a result of events 
during active service.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence.") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Consequently, the Board finds that entitlement to service 
connection for CML is not warranted.

Both Claims

In connection with the claims, the Board also has considered 
the assertions the Veteran and his attorney have advanced on 
appeal in multiple written statements.  However, the Veteran 
cannot establish his service connection claims on the basis 
of these assertions, alone.  While the Board does not doubt 
the sincerity of the Veteran's belief that he developed 
hepatitis C as a result of in-service exposures to known risk 
factors and that his current CML is associated with benzene 
exposure during military service, these claims turn on a 
medical matter--the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
lacking the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such medical matters.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, these assertions in this regard simply do not 
constitute persuasive evidence in support of the claims for 
service connection.

For the foregoing reasons, the claims for service connection 
for hepatitis C and for CML must be denied.  In arriving at 
the decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for chronic myelogenous 
leukemia is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


